Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/7/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning (20160380136 ).

    PNG
    media_image1.png
    480
    440
    media_image1.png
    Greyscale

Regarding claim 1, Ning teaches a piezoelectric and luminescence material (par. 1 teaches the composite material having application in light emitting devices; further, please see figure 1a above)  comprising: 
a core layer including light-emitting particles; and a shell layer which is attached onto a surface of the core layer and includes ligands having a piezoelectric property (par. 82 teaches PbS nanoparticles are embedded in a matrix of methylammonium lead iodide perovskite (CH.sub.3NH.sub.3PbI.sub.3), with a volume percentage of nanoparticles ranging from 0.4% to 28%. In one embodiment, pre-formed, quantum tuned PbS nanoparticles with bandgaps <1 eV are embedded in a matrix of methylammonium lead halide perovskite (CH.sub.3NH.sub.3PbI.sub.xBr.sub.(3-x)), with a volume percentage of nanoparticles ranging from 2% to 17%, for the purposes of integration into an electrically driven light-emitting device. In one embodiment, pre-formed, quantum tuned PbSe nanoparticles are embedded in a matrix of butylammonium lead iodide perovskite (C.sub.4H.sub.9NH.sub.3PbI.sub.3); in one embodiment, pre-formed, quantum tuned PbS nanoparticles are embedded in a matrix of methylammonium lead iodide perovskite (CH.sub.3NH.sub.3PbI.sub.3), with a volume percentage of nanoparticle reaching over about 70%, for the purposes of integration into a photovoltaic device; further, a PHOSITA would be aware that halide perovskites show excellent piezoelectric and ferroelectric properties comparable to those of conventional inorganic piezoelectric materials).
Regarding claim 2, Ning teaches a piezoelectric and luminescence material of claim 1, wherein the light-emitting particles are surrounded by the plurality of ligands, and some or all of the ligands are ligands having the piezoelectric property (please see fig. 1a above).
Regarding claim 3, Ning teaches a piezoelectric and luminescence material of claim 1, wherein the ligand having the piezoelectric property is attached onto the surface of the core layer through a ligand exchange (as seen in fig. 1a, QD is stabilized via the surrounding liquid matrix).
Regarding claim 4, Ning teaches a piezoelectric and luminescence material of claim 1, wherein par. 15 and 16 teaches the stated strucutres.
Regarding claim 5, Ning teaches a piezoelectric and luminescence material of claim 1, wherein the light-emitting particles are at least one selected from the group consisting of perovskite crystals, silicon (Si)-based crystals, Group II-VI-based compound semiconductor crystals, Group III-V-based compound semiconductor crystals, Group IV-VI-based compound semiconductor crystals, boron quantum dots, carbon quantum dots, and metal quantum dots (please see rejection of claim 1 and par. 16).
Regarding claim 6, Ning teaches a piezoelectric and luminescence material of claim 5, wherein the perovskite crystals have a structure of ABX.sub.3(3D), A.sub.4BX.sub.6(0D), AB.sub.2X.sub.5(2D), A.sub.2BX.sub.4(2D), A.sub.2BX.sub.6(0D), A.sub.2B.sup.+B.sup.3+X.sub.6(3D), A.sub.3B.sub.2X.sub.9(2D), or A.sub.n−1B.sub.nX3.sub.n+1(quasi-2D), wherein n is an integer of two to six, A refers to a monovalent cation, B refers to a metal material, and X refers to a halogen element, the Group II-VI-based compound semiconductor crystals are at least one selected from the group consisting of CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, CdSeS, CdSeTe, CdTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HgZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, and HgZnSTe, the Group III-V-based compound semiconductor crystals are at least one selected from the group consisting of GaN, GaP, GaAs, AlN, AlP, AlAs, InN, InP, InAs, GaNP, GaNAs, GaPAs, AlNP, AINAs, AlPAs, InNP, InNAs, InPAs, GaAlNP, GaAlNAs, GaAlPAs, GaInNP, GaInNAs, GaInPAs, InAlNP, InAlNAs, and InAlPAs, the Group IV-VI-based compound semiconductor crystals are at least one selected from the group consisting of SnS, SnSe, SnTe, PbS, PbSe, PbTe, SnSeS, SnSeTe, SnSTe, PbSeS, PbSeTe, PbSTe, SnPbS, SnPbSe, SnPbTe, SnPbSSe, SnPbSeTe, and SnPbSTe, the carbon quantum dots are at least one selected from the group consisting of graphene quantum dots, carbon quantum dots, C.sub.3N.sub.4 syndiotactic quantum dots, and polymer quantum dots, and the metal quantum dots are at least one selected from the group consisting of gold (Au), silver (Ag), aluminum (Al), copper (Cu), lithium (Li), palladium (Pd), and platinum (Pt) (please see rejection of claim 1 and par. 16).
Regarding claim 7, Ning teaches a  piezoelectric and luminescence material of claim 6, wherein the light-emitting particles are the perovskite crystals, and in the perovskite crystals, A is at least one selected from the group consisting of (C.sub.xH.sub.2x+1NH.sub.3).sub.n.sup.+, (C.sub.6H.sub.5C.sub.xH.sub.2x+1NH.sub.3).sub.n.sup.+, (CH(NH.sub.2).sub.2).sub.n.sup.+, (NH.sub.4).sub.n.sup.+, (NF.sub.4).sub.n.sup.+, (NCl.sub.4).sub.n.sup.+, (PH.sub.4).sub.n.sup.+, (PF.sub.4).sub.n.sup.+, (PCl.sub.4).sub.n.sup.+, (C(NH.sub.2).sub.3).sub.n.sup.+, ((C.sub.xH.sub.2x+1).sub.nNH.sub.3).sub.2(CHNH.sub.3).sub.n.sup.+, (CF.sub.3NH.sub.3).sub.n.sup.+, (C.sub.xF.sub.2x+1).sub.nNH.sub.3).sub.2(CFNH.sub.3).sub.n.sup.+, ((C.sup.xF.sub.2x+1).sub.nNH.sub.3).sub.2.sup.+, (CH.sub.3PH.sub.3).sub.n.sup.+, (CH.sub.3AsH.sub.3).sub.n.sup.+, (CH.sub.3SbH.sub.3).sub.n.sup.+, (AsH.sub.4).sub.n.sup.+, (SbH.sub.4).sub.n.sup.+, Cs.sup.+, Rb.sup.+, and K.sup.+, wherein n is an integer of one or more, and x is an integer of one or more, B is at least one selected from the group consisting of a divalent transition metal, a rare earth metal, an alkaline earth metal, lead (Pb), tin (Sn), germanium (Ge), gallium (Ga), indium (In), aluminum (Al), antimony (Sb), bismuth (Bi), and polonium (Po), and X is at least one selected from the group consisting of chlorine (Cl), bromine (Br), and iodine (I) (please see rejection of claim 1 and par. 16).
Regarding claim 8, Ning teaches a  synchronized piezoelectric and luminescence material of claim 4, wherein, in Formula 1, each of R.sub.1 and R.sub.2 is independently H, F, or Cl, each of R.sub.3 and R.sub.4 is independently H, OH, SH, SSOR, or COOH, and R is a hydrogen atom or a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms (please see rejection of claim 1 and par. 16).

Claim(s) 1, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20170222162).

    PNG
    media_image2.png
    402
    395
    media_image2.png
    Greyscale

Regarding claim 1, Lee teaches a piezoelectric and luminescence material comprising: a core layer including light-emitting particles; and a shell layer which is attached onto a surface of the core layer and includes ligands having a piezoelectric property (par. 185 teaches Therefore, a two-dimensional structure according to one exemplary embodiment of the present invention is a nanocrystal structure of a metal halide perovskite  in which a core metal (M) is positioned in the center and six halogen elements (X) are positioned at all faces of a hexahedron as a face-centered cubic (FCC) structure, or eight organic ammonium (RNH.sub.3) cations are positioned at all vertexes of the hexahedron as body-centered cubic (BCC) structure, and thus is defined as a structure in which the sides have the same lengths in width and height directions and a length in a depth direction at least 1.5 times the lengths in width and height directions; further, a PHOSITA would be aware that halide perovskites show excellent piezoelectric and ferroelectric properties comparable to those of conventional inorganic piezoelectric materials).

Regarding claim 16, Ning teaches a  piezoelectric and luminescence element comprising: a substrate (110); a first electrode (10) disposed on the substrate; a light-emitting layer (120) disposed on the first electrode; and a second electrode (160) disposed on the light-emitting layer, wherein the light-emitting layer includes the synchronized piezoelectric and luminescence material of claim 1 (please see figure above).
Regarding claim 17, Ning teaches a  piezoelectric and luminescence element of claim, 16, wherein the substrate is a flexible substrate (par. 169).
Regarding claim 18, Ning teaches a  piezoelectric and luminescence element of claim, 16, wherein the synchronized piezoelectric and luminescence element is used in a wearable electronic device, an electronic skin, or an electronic device for a vehicle (par. 199 teaches the invention being used in a top emission device and par. 5 teaches the invention being used in flexible electronic devices).
Further, a claim containing a “recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior device” if the prior art apparatus teaches all the structural limitations of the claim. 

Allowable Subject Matter
Claims 9 and 10 (please note dependencies) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/           Primary Examiner, Art Unit 2894